DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 45 is/are rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101 (MPEP § 2173.05(q)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites “a plastic foil,” however, this is unclear as to what structure this is. The traditional definition of a foil is a thin sheet of metal and as the claim states a plastic foil, it is unclear how this material can both be plastic and metal at the same time. Claims 27-45 are rejected by virtue of their dependence on a rejected base claim.
30 recites the limitation "the contour" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the contour" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitation "the narrow panel" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 37 is interpreted to depend upon claim 36.
Claim 42 recites the limitation "the compact configuration" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 42 is interpreted to depend upon claim 41.
Claim 45 recites “a plastic foil,” however, this is unclear as to what structure this is. The traditional definition of a foil is a thin sheet of metal and as the claim states a plastic foil, it is unclear how this material can both be plastic and metal at the same time.
Claim 45 provide(s) for the use of sample taking kit, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced (MPEP § 2173.05(q)). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26, 27, 29 and 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Application Publication No. 2014/0027342, hereinafter Pawlowski.
Regarding claim 26, Pawlowski teaches a sample taking kit (figure 2a), the sample taking kit comprising: a sample tube (item 2), the sample tube comprising a container part (item 4) for holding a sample (paragraph [0052]) and a cap for sealing the container (paragraph [0053]); and a plastic foil (item 61), wherein the instruction sheet (item 61) is provided with an injection molded support body (item 63) adapted to engage the bottom end of the sample tube for supporting the sample tube in an upright position (paragraph [0057]).
Regarding the limitations that the plastic foil is an instruction sheet providing information related to a sample taking process that involves use of the sample tube, the information being printed on the instruction sheet is considered to be nonfunctional descriptive material and therefore is given minimal patentable weight and therefore Pawlowski teaches all of the limitations (MPEP § 2111.05).
Regarding claim 27, Pawlowski teaches wherein the support body has a bottom surface (figure 2b), for placement on a support surface (figure 2b), and wherein the support body is fixed in or onto the sheet such that the bottom surface of the support body extends in a direction parallel to the sheet (figures 2a and 2b).
Regarding claim 29, Pawlowski teaches wherein the support body defines a sample tube receiving space (item 65) for receiving the bottom end of the sample tube (paragraph [0056]), and defines an insert opening for inserting the bottom end of the sample tube into the receiving space (figures 2a and 2b), the insert opening being dimensioned such that, when the bottom end of the sample tube is inserted in the receiving space, the support body engages the outside surface of the sample tube to provide support for the sample tube in a lateral direction (figure 2b).
Regarding claim 45, Pawlowski teaches a method for providing a biological sample, the method comprising: using a sample taking kit (abstract), the sample taking kit comprising: a sample tube (item 2), the sample tube comprising a container part (item 4) for holding a sample (paragraph [0052]) and a cap for sealing the container (paragraph [0053]); and a plastic foil (item 61), wherein the instruction sheet (item 61) is provided with an injection molded support body (item 63) adapted to engage the bottom end of the sample tube for supporting the sample tube in an upright position (paragraph [0057]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 26-30, 36-42 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2737951, hereinafter Klaassen in view of United States Patent No. 4,418,040, hereinafter Karamian.
Regarding claim 26, Klaassen teaches a sample taking kit (figure 7), the sample taking kit comprising: a sample tube (item 502), the sample tube comprising a container part (item 502) for holding a sample and a cap for sealing the container (paragraph [0012] and figure 1); and a plastic foil instruction sheet (item 550), the instruction sheet providing information related to a sample taking process that involves use of the sample tube, the information being provided in the form of one or more documents held in one or more pockets of the instruction sheet (paragraph [0070]).
Klaassen fails to teach the instruction sheet is provided with an injection molded support body adapted to engage the bottom end of the sample tube for supporting the sample tube in an upright position.
Karamian teaches a laboratory stand apparatus in which a donut shaped holder is attached to the base to serve as a holder for a sample receiving vial (Karamian, column 2, lines 15-17).

The Examiner notes that the limitations of the instruction sheet providing information related to a sample taking process that involves use of the sample tube, the information being provided in the form of one or more documents held in one or more pockets of the instruction sheet is considered to be nonfunctional descriptive material and therefore is given minimal patentable weight (MPEP § 2111.05).
Regarding that the support body is injection molded, the method of injection molding is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process and is therefore taught by Klaassen and Karamian (MPEP § 2113).  Here, the limitations as to the injection molding is given minimal patentable weight.
Regarding claim 27, modified Klaassen teaches wherein the support body has a bottom surface (Karamian, figure 2), for placement on a support surface (see supra), and wherein the support body is fixed in or onto the sheet such that the bottom surface of the support body extends in a direction parallel to the sheet (Karamian, figure 2 and see supra).
Regarding claim 28, Klaassen and Karamian teach all limitations of claim 28, however, they are silent as to the bottom surface having a contour with a diameter which is at least one and a half times the cross section of the sample tube.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum diameter of the contour to a be at least one and a half times larger than the cross section of the sample tube which would allow the desired strength of the support body (MPEP § 2144.05 (II)).  
Regarding claim 29, modified Klaassen teaches wherein the support body defines a sample tube receiving space (the inside of item 13 of Karamian) for receiving the bottom end of the sample tube 
Regarding claim 30, modified Klaassen teaches wherein the contour of the insert opening is dimensioned for clamping the sample tube in the insert opening (Karamian, figure 1).
Regarding claim 36, Klaassen and Karamian teach all limitations of claim 26; however, they fail to specifically teach the instruction sheet comprises one relatively narrow panel flanked on opposite sides by a wider panel, the three panels being separated by a folding area such that the wider panels can be folded on top of each other, and wherein the support body is fixed to a section of the narrow panel, such that the wider panels can be folded on top of each other with the section of the narrow panel with the support body extending at an angle to said wider panels and a sample tube inserted in the support body extending in a direction parallel to the wider panels.
 It would have been an obvious matter of design choice to make one panel narrow flanked by wider panels and the support body is fixed to the narrow panel, since such a modification would only involve shifting the location of the folds and the support body. Shifting the location of a part is within the general skill of a worker as a matter of obvious engineering choice. The Applicant has not disclosed that having the specific placement of the folds and support body location solves any stated problems or is for any particular purpose and it appears that the combination would perform suitably well with any suitable orientation of the folds and support body.
Regarding claim 37, Klaassen and Karamian teach all limitations of claim 26; however, they fail to teach wherein the narrow panel comprises a bottom section, a mid-section and a top section, and wherein the support body is fixed to the top section or the bottom section of the narrow panel, such that the wider panels can be folded on top of each other, and the section of the narrow panel with the support body can be folded at an angle to said wider panels and at an angle to the mid-section of the narrow panel, such that a sample tube inserted in the support body extends in a direction parallel to the wider panels and to the mid-section of the narrow panel.

Regarding claim 38, Klaassen teaches wherein the instruction sheet comprises a pocket (item 554) for holding sample tube (paragraph [0070] and [0074]).
Regarding claim 39, Klaassen teaches wherein the instruction sheet is a multi-pocket instruction sheet (items 551, 552 and 553), comprising multiple pockets for each holding an instruction sheet (items 555 and 556), and wherein the multi pocket instruction sheet is configured for presenting instructions and a sample tube to a nonprofessional user in an ordered, predetermined sequence, thus guiding said user through the process of taking a sample (paragraph [0073]).
Regarding claim 40, Klaassen teaches wherein the instruction sheet is a multi-pocket instruction sheet (items 551, 552 and 553), comprising multiple pockets for each holding an instruction sheet (items 555 and 556), and wherein the pockets of the multi pocket instruction sheet are provided with signs and/or symbols and/or letters and/or numbers and/or pictures, that indicate the user in which sequence the content of the pockets has to be consulted (paragraph [0071]).
Regarding claim 41, Klaassen teaches wherein the instruction sheet is a multi-pocket instruction sheet (item 551, 552 and 553), comprising multiple pockets for each holding an instruction sheet (items 555 and 556), wherein the pockets of the multi pocket instruction sheet are provided such that one or more of the pockets can be folded upon one another to provide the multi pocket instruction sheet with a compact configuration and thus facilitate transport (paragraph [0078]).
Regarding claim 42, Klaassen teaches wherein the instruction sheet can be folded between the compact configuration (paragraph [0048]), in which the instruction sheet fits into a regular postal envelope (intended use MPEP § 2114 (II)), and an unfolded configuration (figure 7), in which the instruction sheet does not fit into the regular postal envelope (intended use MPEP § 2114 (II)).

Klaassen fails to teach the instruction sheet is provided with an injection molded support body adapted to engage the bottom end of the sample tube for supporting the sample tube in an upright position.
Karamian teaches a laboratory stand apparatus in which a donut shaped holder is attached to the base to serve as a holder for a sample receiving vial (Karamian, column 2, lines 15-17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a support body fixed to the sheet and adapted to engage the bottom end of the sample tube because it would serve as a holder for a sample receiving vial (Karamian, column 2, lines 15-17).
The Examiner notes that the limitations of the instruction sheet providing information related to a sample taking process that involves use of the sample tube, the information being provided in the form of one or more documents held in one or more pockets of the instruction sheet is considered to be nonfunctional descriptive material and therefore is given minimal patentable weight (MPEP § 2111.05).
Regarding that the support body is injection molded, the method of injection molding is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process and is therefore taught by Klaassen and Karamian (MPEP § 2113).  Here, the limitations as to the injection molding is given minimal patentable weight.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klaassen and Karamian as applied to claim 29 above, and further in view of United States Application Publication No. 2018/0043365, hereinafter Ruby.
Regarding claim 31, modified Klaassen teaches wherein the contour of the insert opening is dimensioned for clamping the sample tube in the insert opening (Karamian, figure 1).
However, Klaassen and Karamian fail to teach the insert opening is provided with a flexible material.
Ruby teaches a device for holding container with an elastic circumferential grip insert that extends into the recess so that it can be biased and securely hold specimen containers (Ruby, paragraph [0022]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a flexible material to the insert opening because it could be biased and securely hold specimen containers (Ruby, paragraph [0022]).

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klaassen and Karamian as applied to claim 26 above, and further in view of United States Application Publication No. 2009/0004064, hereinafter Liu.
Regarding claim 32, Klaassen and Karamian teach all limitations of claim 26; however, they are silent as to how the support body is connected to the plastic foil.
Liu teaches a connection between a vial and a flat surface in which there is an annular recess (Liu, the area between item 600 and 660) which is configured to receive an edge of the flat surface (Liu, figure 11).
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods (e.g., an annular recess which accepts a flat surface), and that in combination, each element merely would have performed the same function as it did separately (i.e., holding the two structures together), 
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to combine the plastic foil and support body of references Klaassen and Karamian with the annular recess of reference Liu, since the result would have been predictable.

Claims 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klaassen and Karamian as applied to claim 26 above, and further in view of United States Patent No. 6,660,232, hereinafter Krueger.
Regarding claims 33 and 34, Klaassen and Karamian teach all limitations of claim 26; however, they are silent as to how the support body is connected to the plastic foil.
Krueger teaches a connection between a vial (Krueger, item 54) and a flat plate (Krueger, items 66 and 110) in which the vial has a planar foot part (Krueger, item 14) extending in a direction parallel to the sheet (Krueger, figure 2) and the planar foot part is sealed between two sheets of the device (Krueger, figures 2 and 3).
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods (e.g., a support part having a planar foot which is sealed between two sheets), and that in combination, each element merely would have performed the same function as it did separately (i.e., holding the support part stationary), and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.  
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to combine the plastic foil and support body of references Klaassen and Karamian with the flat plate between two flat surfaces of reference Krueger, since the result would have been predictable.

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klaassen and Karamian as applied to claim 26 above, and further in view of United States Patent No. 5,720,406, hereinafter Fassbind.
Regarding claim 35, Klaassen and Karamian teach all limitations of claim 26; however, they are silent as to how the support body is connected to the plastic foil.
Fassbind teaches a structure to clamp a structure (item 92) between a support body (item 87) and a couple element (item 96) in order to fasten the structures together.
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods (e.g., clamping a structure between a support body and a couple element), and that in combination, each element merely would have performed the same function as it did separately (i.e., holding the structure together), and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.  
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to combine the plastic foil and support body of references Klaassen and Karamian with the clamping of the plastic foil between a support body and couple element of reference Fassbind, since the result would have been predictable.

Claims 43 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klaassen and Karamian as applied to claim 26 above, and further in view of United States Patent No. 4,150,950, hereinafter Takeguchi.
Regarding claims 43 and 44, Klaassen and Karamian teach all limitations of claim 26; however, they fail to teach a sample taking device which is integrated with the cap of the sample tube.
Takeguchi teaches a specimen collector which is attached to the cap of a container and then after the sample has been obtained the cap is replaced and the collector penetrates through a protective seal and becomes immersed in a liquid reagent and is therefore ready to travel (Takeguchi, column 2, lines 29-42).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a sample taking device integrated with the cap of the sample tube because it would allow for the sample taking device to penetrate through a protective seal and become immersed in a liquid reagent and is therefore ready to travel (Takeguchi, column 2, lines 29-42).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1798